Citation Nr: 0700348	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the left 
wrist.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from June 1966 until June 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in September 2005 and 
reopened the claim for benefits and remanded the claim for 
additional development.  The RO/Appeals Management Center 
(AMC) completed all requested development, but continued the 
denial of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDING OF FACT

Arthritis of the left wrist was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.


CONCLUSION OF LAW

The criteria for a grant of service connection for arthritis 
of the left wrist have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2005 
and February 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim of service 
connection is being denied, no disability rating or effective 
date for service connection will be assigned.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence which needs to be obtained.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

The Merits of the Claims

The veteran seeks service connection for arthritis of the 
left wrist.  Specifically, the veteran argues that an injury 
to his left wrist during his service in Vietnam caused the 
current arthritis.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  It is upon the lack of competent evidence 
of nexus, i.e., the third element of service connection, that 
this claim fails.  

The veteran has a current disability as is illustrated by the 
February 2006 VA examination which concluded with a diagnosis 
of polyarthralgia, including the left wrist.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records confirm the veteran injured his left 
wrist in 1971.  Records dated in May 1971 indicate the 
veteran was seen for a possible fracture of the left wrist.  
An x-ray dated in May 1971 revealed no evidence of a fracture 
or dislocation.  Subsequently, in October 1973, the veteran 
was treated for pain in the left wrist.  The veteran reported 
intermittent swelling and provided a history of a possible 
fracture in 1971 for which he wore a cast.  Clinical 
examination revealed a normal wrist.  The impression was 
recurrent wrist pain, rule out bone spur and traumatic 
arthritis.  An x-ray performed at the time revealed no 
evidence of an old or new fracture or dislocation and 
concluded with an impression of normal left wrist.  The March 
1986 examination performed in connection with the veteran's 
separation from service described the spine and other 
musculoskeletal system as normal.  This examination noted a 
history of a compound fracture to the left wrist 1970-1975, 
casted for six weeks and treated with pain medications.  No 
complications and no sequelae were noted.

The remaining element is competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran was afforded a VA examination in February 2006 to 
specifically address the possibility that the veteran 
currently had arthritis of the left wrist that was related to 
the injury the veteran sustained during service.  This 
examination, however, failed to provide any support for the 
veteran's claim for service connection.

During this examination, the veteran complained of arthritic 
type pain in the left wrist and other joints.  He reported 
treatment with pain killers.  He related that lifting or 
carrying things with the left hand aggravated the condition.  
The veteran described flare-ups on a daily basis secondary to 
use of the hand at work.  Pain was relieved by rest and 
medication.  Clinical examination revealed no evidence of 
redness, heat, or swelling.  The veteran was not wearing a 
brace.  There was minimal discomfort on range of motion.  
Slight tenderness over the radial aspect of the wrist was 
noted.  The diagnosis was polyarthalgia including the left 
wrist.  The diagnosis continued to note a remote injury of 
the left wrist with minimal objective findings at this time.  
The examiner reported that the minimal objective findings of 
the wrist and the normal x-ray made it not likely that the 
veteran's polyarthalgia of the left wrist was related to any 
incident of active military service.  The examiner stated 
that to opine otherwise would require that one resort to 
conjecture or speculation.  The law has recognized in this 
regard that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

No other medical evidence of record provides an opinion as to 
the etiology of the left wrist polyarthralgia.  As such, 
there is no competent medical evidence of a nexus.  The gap 
in evidence of approximately 14 years constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The gap 
in evidence also indicates that the arthritis did not 
manifest to a compensable degree within one year of the 
veteran's separation from service.  As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. 
§ 3.307, 3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for arthritis of the 
left wrist.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for arthritis of the left wrist is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


